Citation Nr: 1758697	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 352	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1944 to January 1946.  He died in January 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center located in Milwaukee, Wisconsin.  

The Veteran's March 2014 VA Form 9 contains a request for a hearing before a Veterans Law Judge (VLJ); however, the appellant withdrew her request in an August 2016 written statement.


FINDINGS OF FACT

1.  The Veteran died in January 2011.  The cause of death was recorded as aspiration pneumonia, with underlying causes of dysphagia and dementia.

2.  At the time of death, the Veteran was service-connected for inactive pulmonary tuberculosis, far advanced; bilateral hearing loss; and tinnitus; and was receiving special monthly compensation for inactive tuberculosis.

3.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting the claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

A December 2014 VA medical opinion was obtained which addressed whether the Veteran's cause of death was related to his service-connected pulmonary tuberculosis.  The Board finds this opinion adequate as it is based on a review of the relevant evidence of record and contains a complete rationale in support of the conclusion.  The Board acknowledges that no VA medical opinion was obtained regarding whether the Veteran's cause of death is related directly to his service.  The Board further concludes that no such opinion was necessary as there is no evidence suggesting a relationship between the Veteran's service and his death.  See 38 U.S.C. § 5103(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  A VA medical examination is not required as a matter of course in every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required).  As discussed below, the record contains no competent evidence that there is a nexus between the cause of the Veteran's death and his service.  Thus, the Board does not find it necessary to obtain a medical opinion.

The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To grant service connection for the cause of the Veteran's death, it must be shown that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  The evidence must show that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

III.  Analysis

The appellant asserts that the Veteran's service-connected pulmonary tuberculosis contributed to his death.  She specifically maintains that the Veteran's pulmonary tuberculosis caused permanent severe damage to his lungs, and had the Veteran not suffered from pulmonary tuberculosis, his lungs would have been in better health to respond to treatment and recover from the aspiration pneumonia.  See Appellant's March 2014 VA Form 9 Statement. 
The Veteran died in January 2011, over six decades after his separation from service, at the age of 86.  The Veteran's death certificate listed his immediate cause of death as aspiration pneumonia, with underlying causes of dysphagia and dementia.

Service treatment records do not show complaints of, treatment for, or diagnoses of aspiration pneumonia, dysphagia, or dementia.  

In July 1951, the RO granted service connection for pulmonary tuberculosis, due to a statement submitted by a private physician noting that he had treated the Veteran for bronchitis-like symptoms in 1947 and x-rays taken in 1948 revealed cloudiness that was assumed to represent minimal tuberculosis. 

Post-service treatment records show that in October 1950, sputum was reported positive for acid-fast bacilli (AFB) and chest x-rays revealed advanced tuberculosis.  See October 1950 VA Treatment Record and October 1950 VA Examination.  The Veteran was diagnosed with moderate symptoms of pulmonary tuberculosis, chronic, reinfection type, far advanced, active.  He was admitted to the hospital that same month and discharged in December 1951.  See December 1952 VA Treatment Record.  During his hospital stay, the Veteran was started on pulmonary protocol medications for 120 days.  After 30 days, he showed marked improvement in response to treatment, with marked improvement to his right lung and moderate improvement to his left lung.  X-rays after 120 days showed marked improvement bilaterally.  On completion of the pulmonary protocol medications, a thoracoplasty on the left lung was recommended; however, against medical advice, the Veteran discharged himself from the hospital in December 1951.

A September 1952 follow-up VA examination report noted a diagnosis of pulmonary tuberculosis, chronic, reinfection type, far advanced, bilateral, arrested (6 months).  It noted that the Veteran had not had positive sputum since he left the hospital in December 1951 and in three months, the Veteran's diagnosis could be changed to inactive, pending examination at that time.

In December 1952, the Veteran presented to a tuberculosis follow-up appointment with complaints of a respiratory infection.  Examination revealed an upper respiratory infection with all other results negative.  His diagnosis of pulmonary tuberculosis was noted as inactive. 

An August 2008 VA treatment record noted that the Veteran's dementia onset in 2008.  The Veteran did not endorse symptoms of fatigue, dyspnea, cough, or chest pain.  Pulmonary examination revealed good air entry bilaterally, and no wheezes, rhonchi, or rales. 

In August 2009 and August 2010 VA treatment records, the Veteran did not endorse symptoms of fatigue, dyspnea, cough, or chest pain.  Pulmonary examination revealed good air entry, no rales or wheezes, and no pleural rubs.

In a March 2010 VA treatment record, physical examination revealed even and unlabored respirations, lungs clear to auscultation, no rhonchi, no crackles, and no wheezing.  

In December 2014, the Veteran's evidentiary record was sent to a VA examiner for an opinion on whether the Veteran's service-connected pulmonary tuberculosis caused or contributed to the Veteran's death.  The examiner indicated that he reviewed the record and opined that the Veteran's service-connected pulmonary tuberculosis did not contribute substantially or materially to the Veteran's death; did not aid or lend assistance to the production of death; and did not impair the Veteran's health at the time of his death to an extent that it rendered him materially less capable of resisting the effects of dementia, dysphagia, and aspiration pneumonia.  The examiner noted the medical records related to the Veteran's pulmonary tuberculosis and reasoned that the Veteran had responded well to treatment in 1950 to 1951 with almost complete clearing in six months.  He noted that the Veteran's pulmonary tuberculosis remained inactive thereafter and the Veteran was able to work until retirement due to other unrelated disabilities.  The examiner noted that during the last primary care visit prior to death, the Veteran denied fatigue, dyspnea, cough, or chest pain, and he was not on any form of antibiotics and did not require oxygen. 

After a full review of the record, the Board finds that service connection for the cause of the Veteran's death has not been established.   

The appellant does not assert, nor does the evidence show, that the Veteran first manifested aspiration pneumonia, dysphagia, or dementia during service.  Regardless, there is no competent evidence showing that the Veteran's aspiration pneumonia, dysphagia, or dementia was related to service.  Service treatment records contain no complaint, finding, history, treatment, or diagnosis of aspiration pneumonia, dysphagia, or dementia. 

Medical records reveal that the Veteran's pulmonary tuberculosis became inactive in 1952 and fail to note any reoccurrence of the disease.  Although symptoms of an upper respiratory infection were noted in December 1962, the treatment record indicated all tests were negative and that the Veteran's diagnosis of pulmonary tuberculosis remained inactive.  Further, treatment records from 2008 to 2010 are absent of any respiratory-related complaints.  The Board acknowledges the appellant's assertions that the Veteran suffered from dementia and therefore, evidence that he denied symptoms of fatigue, dyspnea, cough, and chest pain should not be used as evidence against the claim.  See Appellant's March 2015 Statement.  However, in addition to consistently denying the aforementioned symptoms between 2008 and 2010, physical examinations conducted in conjunction with the interviews failed to reveal any respiratory problems.  
 
The Board recognizes that the appellant believes the Veteran died as a result of his service-connected pulmonary tuberculosis.  As a lay person the appellant is competent to report what comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's death to his inactive pulmonary tuberculosis.  Indeed, a layperson is generally not capable of opining on matters requiring medical knowledge, such as complex medical questions as to the primary or any contributing causes of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant's unsupported opinion as to the cause of the Veteran's death is of no probative value and is outweighed by the medical evidence of record.

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, as there is no persuasive evidence linking the Veteran's cause of death to his service-connected pulmonary tuberculosis or to any other injury or disease during service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


